WALTHALL, Justice.
This case presents an appeal from a judgment awarding damages in a breach of promise to marry suit.
Only one question is presented. Appellant submits that the verdict and the judgment based thereon is excessive.
We have reviewed the entire record. The court submitted the case to the jury instructing a verdict for appellee in such sum as the jury may find from the evidence that appel-lee had been damaged “by reason of the acts, conduct and breach of promise of the defendant.”
The jury assessed the appellee’s damages at $10,000. This appeal is prosecuted from that judgment. In our opinion the verdict and judgment is not excessive.
The case is affirmed.